Citation Nr: 0903229	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-40 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial increased rating for bilateral 
hearing loss evaluated as 10 percent disabling from July 2, 
2003, and as non-compensably disabling from May 1, 2006.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty for approximately one year 
prior to February 1970, from February 1970 to September 1979 
and February 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The evidence from July 2, 2003 to April 30, 2006 reflects 
that the veteran's bilateral hearing loss was manifested by 
hearing acuity of Level I in the left ear and Level IX in the 
right ear.  

2.  The evidence from May 1 2006, to the present reflects 
that the veteran's bilateral hearing loss is manifested by 
hearing acuity of Level I in the left ear and Level IX in the 
right ear.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss prior to May 1, 2006,  have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.85, 4.86 (2008).

2.  The criteria for a compensable rating for bilateral 
hearing loss from May 1, 2006 to the present have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.85, 4.86 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The VA has a duty to provide notification to the veteran with 
respect to establishing entitlement to benefits and a duty to 
assist with development of evidence under 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Here, however, the 
Board notes that the veteran's claim for a higher rating 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that in these circumstances, once notice has been satisfied 
in conjunction with the grant of service connection, 
additional notice is not required under 38 U.S.C.A. § 5103.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the appeal 
may be adjudicated without remand for further notification.

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues has been obtained. The 
veteran's service medical records have been obtained, and the 
veteran was provided with an examination for VA purposes.  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required. 

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The veteran in this case was initially awarded a 10 percent 
evaluation for his hearing loss, effective from his initial 
claim for service connection received in July 2003.  That 
rating was reduced to a non-compensable level effective from 
May 1, 2006.  

Pursuant to VA's rating schedule, the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations derived from the results of audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Evaluations of bilateral defective hearing range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometric tests at the frequencies of 1000, 2000, 3000, and 
4000 cycles per second (Hertz).  To evaluate the degree of 
disability from bilateral defective hearing, the rating 
schedule establishes 11 auditory acuity levels designated 
from level I, for essentially normal acuity, through level 
XI, for profound deafness.  A 10 percent evaluation for 
bilateral defective hearing is assigned when the hearing 
acuity is at least at Level I in the better ear and Level X 
in the poorer ear, or Levels II and V, or Levels III and IV.  
38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Pure tone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the pure tone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
Section 4.86.  38 C.F.R. § 4.85(c).  

The only post-service medical evidence of record reflecting 
the severity of the veteran's hearing loss is a March 2005 VA 
audio examination report.  The corresponding VA audiometric 
testing revealed the following results, with pure tone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
80 
110
110
LEFT
20
25
25
60
60

The average pure tone threshold in the veteran's right ear is 
92.5 decibels, and the average pure tone threshold in the 
veteran's left ear is 42.5 decibels.  The veteran also 
received a score of 88 percent for the right ear and 92 
percent for the left ear on the Maryland CNC test for word 
recognition.  

Pursuant to 38 C.F.R. § 4.86(a), which outlines the criteria 
for evaluating exceptional patterns of hearing impairment, 
the veteran's right ear results may be considered under 
either Table VI or Table VIa, whichever results in a higher 
numeral, as the evidence reflects a right ear decibel loss of 
55 decibels or more at 1000, 2000, 3000, and 4000 Hz.  
38 C.F.R. § 4.86(a).  Using Table VI, the veteran's right ear 
results merit a rating of level IV; however, using Table VIa, 
the veteran's right ear results merit a rating of level IX.  
Thus, the Board will use the higher numeral, level IX, when 
evaluating the veteran's right hearing loss.

The veteran's left ear does not show an exceptional pattern 
of hearing impairment, and therefore Table VIa is not 
available for evaluating his left ear hearing loss.  
Therefore, using Table VI, the veteran's left ear results 
merit a rating of level I.

These numeric designations, level IX for the right ear and 
level I for the left ear,  correspond to a noncompensable 
rating under Table VII.  See 38 C.F.R. § 4.85, Table VII.

The veteran has not asserted that his hearing has worsened 
since his March 2005 VA examination.  As such, the criteria 
for a rating in excess of 10 percent from July 2, 2003 to 
April 30, 2006 or for a compensable rating from May 1, 2006 
to the present have not been met, and the veteran's claim is 
therefore denied.


ORDER

A rating in excess of 10 percent for bilateral hearing loss 
from July 2, 2003 to April 30, 2006 is denied.

A compensable rating for bilateral hearing loss from May 1, 
2006 to the present is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


